Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Superintendent of Fishkill Correctional Facility which found petitioner guilty of violating a prison disciplinary rule.
Following a tier II disciplinary hearing, petitioner was found guilty of issuing threats in violation of a prison disciplinary rule. According to the misbehavior report, petitioner was told by a correction officer making towel and razor pickups that he could not be given deodorant and shoelaces until the “supply go around.” Petitioner then stated that he would “blackmail” the correction officer if he did not receive his requested supplies. The determination of guilt was affirmed upon petitioner’s administrative appeal prompting the commencement of this CPLR article 78 proceeding.
We confirm. Contrary to petitioner’s contention, we find that the misbehavior report, combined with the testimony of its author, provide substantial evidence of his guilt (see, Matter of Feliciano v Selsky, 263 AD2d 810). While petitioner maintains that the videotape shown at the hearing actually depicted events occurring at a different time, the reason for the discrepancy in time was adequately explained at the hearing as attributable to daylight savings time. Nevertheless, the Hearing Officer did not rely on the videotape in that he noted that it was not able to pick up any audio inside petitioner’s cell. As for petitioner’s claim of Hearing Officer bias, we find no evidence to support this assertion and, in any event, petitioner has failed to establish that the outcome of the hearing flowed from the alleged bias (see, Matter of Sims v Goord, 274 AD2d 701).
Petitioner’s remaining arguments, including his claim that the misbehavior report was not timely written, have been examined and found to be either unpreserved for appellate review or lacking in merit.
Crew III, J. P., Peters, Spain, Mugglin and Lahtinen, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.